EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendments, remarks, etc.) filed on June 10, 2021.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The rejections under 35 U.S.C. 102 and 103 in the previous office action have been withdrawn in light of the amendments to the claims.  The applicants’ remarks [pages 9 to 10 of submission] have been fully incorporated by reference herein.
Accordingly, Claims 6 through 10 and 13 through 16 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with NOBUHIKO SUKENAGA, Attorney of Record, on September 3, 2021.
The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claims 1 through 5, directed to an invention non-elected without traverse.  
Accordingly, Claims 1 through 5 have been cancelled.

Claims 6, 8 and 10 have been amended as follows.

6. (Currently amended): A method of manufacturing a component-mounted
substrate by using a component mounting device for mounting a component on a substrate, wherein
the component mounting device includes a pair of clamping members pinching and clamping the component, wherein
the pair of clamping members is able to clamp both a first component including a first body and first leads projecting downward from a lower surface of the first body and a second component including a second body and second leads projecting laterally from both sides of the second body with tips bent downward, wherein
the pair of clamping members has facing portions, each of the facing portions is provided with a clamping surface contacting the first body of the first component, and
a holding groove formed at the clamping surface and holding the second lead of the second component, wherein
the component mounting device further includes a drive mechanism moving the pair of clamping members in approaching and separating directions, and a control part controlling the drive mechanism, and wherein
when the clamping members mount the first component on the substrate, the method comprises an approaching step of causing the pair of clamping members to approach each other with the first body of the first component disposed between the paired clamping members to enclose the first body from both sides, a clamping step of 
when the clamping members mount the second component on the substrate, the method comprises an interval fixing step of fixing an interval of the pair of clamping members, an inserting step of inserting the second component between the paired clamping members at the fixed interval with the second leads of the second component disposed along each of the holding grooves, and a second mounting step of moving the pair of clamping members clamping the inserted second component to the substrate and pressing out the second component clamped by the pair of clamping members for mounting on the substrate wherein each of the holding groove [extend toward a tip of each of the pair of clamping members [

8.  (Currently amended): The method of manufacturing a component-mounted substrate according to claim 7, wherein from the interval fixing step until mounting on the substrate, the control part manages an interval of the pair of clamping members so as to fix an interval of a pair of the second leads held in each of the holding grooves of the pair of clamping members.

each of the holding [grooves is linearly extended from one end of the clamping surface to another end of the clamping surface for each of the pair of the clamping [members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896